                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 MEGAN PASTIAN,                 :              Case No. 3:17-cv-00252
                                :
         Plaintiff,             :              Magistrate Judge Sharon L. Ovington
 vs.                            :              (by full consent of the parties)
                                :
 INTERNAL CREDIT SYSTEMS, INC., :
 et al.,                        :
                                :
         Defendants.            :


                                        ORDER


I.    Introduction

      Plaintiff Megan Pastian brings this case against Defendant Internal Credit

Systems, Inc. (ICS) under the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C.

§§1692, et seq, and the Ohio Consumer Sales Practices Act, Ohio Rev. Code §1345.02

and §1345.03. The case is presently pending upon Plaintiff’s Motion for Partial

Summary Judgment on her claims that ICS violated the FDCPA and the Ohio Consumer

Sales Practices Act. Defendant ICS argues that Plaintiff lacks standing to bring a claim

under the FDCPA and opposes Plaintiff’s Motion for additional reasons.

II.   Factual Background

      Plaintiff alleges in her Amended Complaint that in late 2016, she saw

advertisements offering a gym membership—“Join for $1”—with Everybody Fitness,
LLC.1 (Doc. #15, PageID #68). After visiting an Everybody Fitness location, she

declined an offer of a three-year membership but agreed to join for a maximum of one

year. She alleges that she was not given a written copy of the gym-membership contract

to review before she signed a blank electronic tablet. Id. at 70.

           Problems soon arose. She alleges that her credit card was charged $33.11 for the

first month, not $1 as advertised. Id. She further alleges that after she received a free

personal training session, she declined to purchase two additional sessions at the offered

price of $200 per session. She eventually agreed to two training sessions, and she was

charged $30 per session. She alleges that she was not given a written personal-training

contract to review before she signed an electronic tablet. Id. at 71.

           Plaintiff soon decided that she no longer wanted to be a member of the gym. She

“decided not to accept any further services from Everybody Fitness.” Id. She did not

return to an Everybody Fitness facility.

           On May 31, 2017, Defendant ICS sent a letter to Plaintiff identifying itself as “a

debt collector.” (Doc. #48, PageID #406). The letter advised Plaintiff that Everybody

Fitness “has requested my office to collect this matter,” stated an amount due of

$3,343.52, and further stated, “This letter is to provide you with an opportunity to resolve

this matter expeditiously.” Id. The letter continued:

              Pursuant to the Fair Debt Collection Practices Act requires [sic]
              that we inform you that: unless you, within thirty (30) days after
              receipt of this initial notice, dispute the validity of the debt, or any
              portion thereof, the debt will be assumed valid by the debt
              collector. If you notify the debt collector in writing within the

1
    Also referred to as Every Body Fitness, LLC, in Plaintiff’s Amended Complaint.


                                                     2
          thirty-day period that the debt, or any portion thereof, is
          disputed, the debt collector will obtain verification of the debt ….

Id. (emphasis in original).

       Plaintiff read the letter and was confused by the amount of debt it stated. She

testified during her deposition, “I was confused as to how they—they got that amount.”

(Doc. #56, PageID #629). She was also “confused as to who Internal Credit Systems was

at that time I read the letter.” Id. at 632. She “planned on calling the gym to see where

they got that number, the amount that … was owed. I wanted to see how they came up

with that number.” Id. at 629-30. The letter caused Plaintiff significant stress and

anxiety because she “was confused as to how they got that amount of money.” Id. at 655.

       A week later, on June 6, 2017, before Plaintiff contacted the gym, she received a

voicemail message from ICS owner and founder Ted Lachman. He testified during his

deposition that he founded ICS in 1999. He explained, “I just fell into it. I had a partner

and he had some—I was working actually, I was doing some stuff at the gym. And he

asked me to help him collect on something. All of a sudden, he said well, let’s open a

collection agency. And that’s how it all got started.” (Doc. #48, PageID #343).

       Lachman bought his partner’s ownership interest in ICS during its first year of

operation, thus becoming its sole owner. Id. ICS employs Hieu Tran to handle “back-

end stuff, putting contracts in and receipts and stuff…,” and writing dispute letters Id. at

346. Tran sometimes very seldom talks with people from whom ICS is trying to collect a

debt. Lachman testified, “His [Tran’s] job is not to talk to people. That’s what I do.” Id.

at 347. Lachman described ICS as “a little small operation…, very few calls a day. We



                                              3
make enough to survive, very few calls….” Id. at 349-50. ICS does collection work only

for gyms. Id. at 351.

       During Lachman’s deposition, a recording of the voicemail message he left for

Plaintiff on June 6, 2017 was played. Lachman recognized his own voice on the

recording. The recording says, “Yes, message for Megan. This is Ted Lachman giving

you a call regarding a legal matter. My number is 1-877 ….” Id. at 365. Lachman

explained that he referred to a “legal matter” in his voicemail message because “it was a

serious matter and we need to try to help her get it fixed…. I wanted to make sure she

knew it was serious, to call me back.” Id. at 366.

       Plaintiff states in her sworn Declaration—prepared and executed before her

deposition—that she did not know anyone named Ted Lachman. She further stated,

“[U]pon hearing the voicemail, I felt sick and panicked. I thought my husband, Ben, or I

had gotten into legal trouble.” (Doc. #48, PageID #439).

       Plaintiff returned the call that same day. Lachman answered. The parties dispute

what happened next.

       Plaintiff testified that Lachman “just went straight into yelling at me, telling me

that I owed Every Body fitness money, and that I was going to pay them back.” (Doc.

#56, PageID #613). She tried to get Lachman to talk with her in a more professional

manner. According to Plaintiff, Lachman called her “a bitch. He said that I was

hallucinating to think that I was going to get out of paying the money….” Id. at 614.

And, she said, “I was just really shocked and confused that somebody was talking to me

the way he was talking to me.” Id. She did not raise her voice or use profanity during the


                                              4
phone call. Id. at 614-15. When asked how the phone call made her feel, Plaintiff

testified, “It made me anxious. It was embarrassing. I was shocked. I was upset that

someone talked to me that way and they weren’t very professional.” Id. at 683-84.

       In her Declaration, Plaintiff alleges more:

          On or about June 6, 2017, I made a return call based on the voicemail
          I received. Mr. Lachman answered the phone. Mr. Lachman did not
          explain that he was a debt collector, nor did he explain to me that any
          information I gave him could be used to collect money from me. Mr.
          Lachman was loud, aggressive, pushy, and condescending with me on
          the phone. Mr. Lachman told me that I owed #3,343.52 to Everybody
          Fitness and needed to fix my mistake, or I could face “possible jail
          time.” I was concerned and confused based on his comments. I asked
          to speak with someone else, and Mr. Lachman told me that he was the
          only person I would ever be able to talk to and that he would see me
          in court if I did not pay. Mr. Lachman then called me a “brat” and a
          “bitch,” because I tried to insist that I did not owe the money to
          Everybody Fitness and there was some confusion. Mr. Lachman hung
          up on me.

(Doc. #48, PageID #439, ¶19). Plaintiff continues:

          He [Lachman] said that I was “hallucinating” if I thought I would ever
          get out of paying the money. Mr. Lachman’s statements made me
          incredibly anxious, frustrated, and offended. I did not like how I was
          being treated so I told Mr. Lachman I would see an attorney about
          this. Mr. Lachman told me to go ahead and get an attorney because
          he was looking forward to “seeing me in court.” Mr. Lachman hung
          up on me.

Id. at ¶20.

       Plaintiff explained during her deposition that she started seeing a therapist once a

week in February 2018. (Doc. #56, PageID #s 663-64). She takes prescription

medication (Celexa) because her conversation on June 6, 2017 with Lachman “caused a

lot of anxiety ….” Id. at 665-66.



                                             5
       Lachman tells a different story. He testified that when Plaintiff called him back,

he identified himself as a debt collector. He described Plaintiff as “nasty”; “she was

ranting and raging and just—she didn’t want to hear anything. So I listened to her. She

was talking nonsense…. She just went on and on and on and didn’t want to hear nothing

and she wasn’t paying it and this and this. And right at the end, she said I’m not paying

you shit, I’m not paying Every Body Fitness shit, you can talk to my f**king lawyer, and

hung up the phone.” (Doc. #48, PageID #371). Lachman denied that he told Plaintiff he

would bring a legal proceeding against her, and he absolutely did not threaten her with

imprisonment if she didn’t pay the debt. Id. at 371-72.

       It is undisputed that about one week later, Plaintiff received another voicemail

message. This message, played during Lachman’s deposition, stated, “Message for

Megan. This is Hieu Tran calling from Internal Credit Systems. We need to speak to

you immediately regarding a personal business matter. My number is 1-877 ….” Id. at

368.

       Plaintiff testified during her deposition that when she returned Tran’s call, she told

him that she had retained counsel. She explained, “[H]e proceeded to tell me that I still

owed the money and that I could call him with a debit card, credit card, or send a check

in the mail if … I decided to pay it.” (Doc. #56, PageID #622).

       On June 16, 2017, Plaintiff’s attorney sent a letter to ICS disputing the debt and

asking ICS to provide validation of the debt. (Doc. #48, PageID #432). Hieu Tran

responded by sending a letter to Plaintiff’s counsel. He also provided Plaintiff’s counsel

with a copy of her contract. He indicated that her amount due was $3,343.52 and that she


                                             6
had failed to make payments on her contract. After quoting some contract language, he

wrote, “If she does not clear her balance, she will be sent to collections for all the unpaid

months to the end of her contracts. Three late fees and three service fees. In order for this

matter to be closed the balance is due. Once paid in full, she will receive a receipt stating

nothing has been reported to her credit and the account is terminated.” Id. at 433.

        Plaintiff describes her harm in her sworn Declaration:

           The letter and the phone conversations have been incredibly stressful
           for me. During the conversations with Mr. Lachman, he made me feel
           anxious, frustrated, ignored, helpless, confused, and offended.
           Internal Credit System’s attempts to collect money from me has
           increased my stress level and anxiety. I felt embarrassed, less
           confident and depressed that someone said I owed so much money so
           soon after Ben and I got married. Based on Mr. Lachman’s
           statements, I was worried that Internal Credit Systems would escalate
           things to negative affect my credit and marriage to Ben. I was unsure
           if Internal Credit Systems would take me to court or take some other
           legal action that could cause me to lose my job as a bank teller and
           ruin my life. I am still in shock about how I was treated on the phone
           because I simply have never had such a hostile, offensive, and
           aggressive conversation with another person in a professional setting.
           Because of Internal Credit System’s attempts to collect an alleged
           debt from me, I suffered severe emotional and mental distress.

Id. at 440, ¶27.2




2
 A summary-judgment subtlety should be noted here: It is proper to consider her Declaration at this point
in the case because it was not created in an attempt to contradict her deposition testimony. Instead, it
predates her deposition by slightly more than four months. Reich v. City of Elizabethtown, Kentucky, 945
F.3d 968, 976 (6th Cir. 2019) (citation omitted) (“A party may not create a factual issue by filing an
affidavit, after a motion for summary judgment has been made, which contradicts her earlier deposition
testimony.”). Her sworn Declaration is dated October 23, 2018. Her deposition occurred on March 1,
2019. Additionally, Defendant ICS’s counsel had a copy of her Declaration and questioned her about it
during her deposition.




                                                   7
III.   Summary Judgment Standards

       Summary judgment is available to a moving party who is able to “show that there

is no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party “bear[s] the burden of

showing the absence of a genuine issue of material fact as to at least one essential

element of [Defendant’s] claim.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th

Cir. 2014) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).

IV.    Discussion—FDCPA and Standing

       “Congress passed the FDCPA to address the widespread and serious national

problem of debt collection abuse by unscrupulous debt collectors.” Currier v. First

Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014) (citing S.Rep. No. 95–382, at 2

(1977), 1977 U.S.C.C.A.N. 1695, 1696; 15 U.S.C. § 1692(a), (e)). “The goal of the

FDCPA is to eliminate abusive debt collection practices.” Lyshe v. Levy, 854 F.3d 855,

859 (6th Cir. 2017).

       The FDCPA “prohibits a debt collector from the use of ‘any false, deceptive, or

misleading representation or means in connection with the collection of any debt.’”

Wallace v. Washington Mut. Bank, F.A., 683 F.3d 323, 326 (6th Cir. 2012) (quoting, in

part, 15 U.S.C. § 1692e). The FDCPA prohibits debt collectors from “a wide array of

specific conduct…,” Currier, 762 F.3d at 533, for instance, “false representation of—the

character, amount, or legal status of any debt…,”; “[t]he representation or implication

that nonpayment of any debt will result in arrest or imprisonment of any person…,”; [t]he

threat to take any action that cannot legally be taken or that is not intended to be


                                              8
taken…,”; “[t]he false representation or implication that the consumer committed any

crime or other conduct in order to disgrace the consumer….” 15 U.S.C. §§ 1692e(2)(A),

(4), (5), (7). The FDCPA “also prohibits, in general terms, any harassing, unfair, or

deceptive debt collection practice, which enables ‘the courts, where appropriate, to

proscribe other improper conduct which is not specifically addressed.’” Currier, 762

F.3d at 533 (quoting, in part, S.Rep. No. 95–382, at 4, 1977 U.S.C.C.A.N. 1695, 1698;

citing 15 U.S.C. §§ 1692d–1692f).

       The FDCPA, 15 U.S.C. §1692k, “allows the consumer to recover statutory or

actual damages for violations of the Act.” Wallace, 683 F.3d at 326.

       Plaintiff claims that ICS violated the FDCPA in the following ways:

          1. falsely implying the existence of a legal action against her in
             Lachman’s first voicemail message;

          2. failing to identify itself as a debt collector in the first and second
             voicemail messages;

          3. misrepresenting the character and amount of alleged debt it was
             trying to collect from her in the collection letter dated May 31,
             2017;

          4. threatening to negatively affect her credit; and

          5. ICS’s outrageous conduct during the two phone calls, including
             the use of obscene or profane language and threatening her with
             possible jail time if she did not pay the debt.

       ICS argues that summary judgment is unwarranted on Plaintiff’s FDCPA claims

because “standing is a genuine issue of material fact precluding summary judgment.”

(Doc. #56, PageID #578) (capitalization and bold omitted). It further asserts:

         There are…, genuine issues of material fact as to whether Plaintiff


                                              9
          suffered any concrete harm sufficient to give rise to standing due to
          any technical violation of the FDCPA involving Defendant’s failure to
          disclose it was a debt collector in its two voicemails. The Court
          cannot conclusively answer those questions because they are issues of
          fact for a jury to decide by weighing the credibility of witnesses and
          their positions. The inability of the Court to answer those questions
          means that it cannot determine whether Plaintiff had the requisite
          standing to bring her claim in this Court.

Id. at 578-79.

       ICS’s arguments rest on an incorrect premise. Rather than a factual issue,

standing presents an issue of law for the Court to resolve. Feiger v. Mich. Sup. Ct., 553

F.3d 955, 961 (6th Cir. 2009); see Neal v. Jyoti Ltd., 2:18cv958, 2019 WL 3416255, *5

(S.D. Ohio 2019). Yet, this flaw in ICS’s premise does not help Plaintiff much because

she bears the burden of establishing standing and must show it for each of her claims.

See Hagy v. Demers & Adams, 882 F.3d 616, 620 (6th Cir. 2018). In addition, the merits

of FDCPA claims, as presented in her Motion for Partial Summary Judgment, are not at

issue until she establishes her standing. “Standing is a threshold issue for bringing a

claim in federal court .…” Moody v. Michigan Gaming Control Board, 847 F.3d 399, 402

(6th Cir. 2017). “Whether a party has standing is an issue of the court’s subject matter

jurisdiction ….” Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017) (citations omitted).

       Standing derives from Article III of the Constitution, which extends federal

judicial power only to actual “Cases” and “Controversies” rather than theoretical

questions. U.S. Const. art. III, § 2; see Hagy, 882 F.3d at 620 (6th Cir. 2018). “That

case-or-controversy requirement is satisfied only where a plaintiff has standing.” Sprint

Communications Co., L.P. v. APCC Services, Inc., 554 U.S. 269, 273 (2008). To



                                             10
establish standing, Plaintiff must show: “(1) a particular and concrete injury (2) caused by

[defendant] and (3) redressable by the courts.” Hagy, 882 F.3d at 620 (citing Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

       Plaintiff contends that she has standing to litigate her FDCPA claims against ICS

because its FDCPA violations caused her concrete and particularized emotional harm.

She argues that she “felt stressed and anxious after receiving ICS’s collection letter

because the amount was outrageous and inaccurate. It is undisputed that [she] felt sick

and panicked thinking that she or her husband may be in legal trouble after receiving a

voicemail referencing a ‘legal matter.’” (Doc. #58, PageID #703). Plaintiff also points

to financial harm in that she incurred $525 in legal fees in requesting a validation letter

from ICS.

       The Sixth Circuit Court of Appeals has explained:

          Spokeo categorized statutory violations as falling into two broad
          categories: (1) where the violation of a procedural right granted by
          statute is sufficient in and of itself to constitute concrete injury in fact
          because Congress conferred the procedural right to protect a
          plaintiff’s concrete interests and the procedural violation presents a
          material risk of real harm to that concrete interest; [or] (2) where there
          is a “bare” procedural violation that does not meet this standard, in
          which case a plaintiff must allege “additional harm beyond the one
          Congress has identified.”

Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018) (quoting, in part,

Spokeo, Inc. v. Robins, __U.S.__, 136 S.Ct. 1540, 1549 (2016)).

       The parties in the present case have not had an opportunity to address a recent

case—Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020)—that delves

into standing in the context of certain FDCPA claims. Because Buchholz appears to be


                                              11
the most recent published FDCPA-standing case in the Sixth Circuit and because Article

III standing is a threshold jurisdictional requirement, this Court must consider its

significance before resolving whether Plaintiff has Article III standing.

                        IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Motion for Partial Summary Judgment (Doc. #48) is DENIED
              without prejudice to renewal; and

       2.     On or before April 20, 2020, the parties shall brief the issue of whether
              Plaintiff has Article III standing to litigate each of her FDCPA claims in
              light of Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020)
              and other pertinent case law.


March 30, 2020                                    s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                             12
